Title: To John Adams from James Ronaldson, 16 February 1820
From: Ronaldson, James
To: Adams, John


				
					Sir,
					Philadelphia, Feby. 16th. 1820
				
				In the generation that follows the Heroes and statesmen of the Revolution, General Andrew Jackson is a most distinguished character, one who has laid aside all personal consideration when the interest of his country required the sacrifice.Under the belief that there exists a fellowship of feeling between strong minds; men who  acted on the theatre of War & politics; when , life and reputation were at stake, that they take great interest in each other;—I have taken the liberty of presenting you a Bust of Genl. Jackson, which, I hope will be considered worthy your acceptance; at all events, it is offered as a mark of esteem, gratitude and respect to one who sturdily advocated, signed and uniformly has defended the independence of these states.It is the work of Rush of Philadelphia; an exact likeness of the original, and a proof that the United States will rank as high amongst the Nations in Arts & Sciences, as in Arms—With most sincere prayers that you may long enjoy health, happiness and independence, / I am Respectfully
				
					James Ronaldson
				
				
			